Title: To James Madison from William C. C. Claiborne (Abstract), 5 May 1805
From: Claiborne, William C. C.
To: Madison, James


5 May 1805, New Orleans. “In a late Letter which I have received from Mr. Chambers the United States Factor at Fort St. Stephens, he states: ‘The Letter you were pleased to obtain from the Marquis of Casa Calvo, authorized the Vessel to pass by the Post of Mobile, and the Commandant of the Post assured me she should return freely and without hindrance.’
“A Copy of my Correspondence with the Marquis upon the Subject of the passage by Mobile of the Vessel alluded to by Mr. Chambers, was forwarded to you on the 30th March.
“Captain Carmick was Shipwrecked in the Lake, and compel’ed to return to this City. He will again set out for Pensacola in a day or two. The enclosure is a Copy of my Letter to Governor Folch.”
